ORDER
This case came before this court on May 6, 1980, pursuant to our order directing plaintiff to appear and show cause why his *313appeal should not be dismissed in view of the fact that review of the Superior Court order herein should have been sought by petition for certiorari. After hearing argument, we have concluded that, despite the procedural error, dismissal would be inappropriate because of the grave constitutional issues involved in this case. Accordingly, treating plaintiff’s appeal as a petition for statutory certiorari filed pursuant to the provisions of G.L. 1956 (1977 Reenactment) § 42-35-16, said petition for certiorari is hereby granted.